        Case 1:16-cv-00268-RAL Document 53 Filed 05/21/19 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NORMAN JOHNSTON,                                   }
                                                   }    No. 1:16-cv-00268-RAL
                           Plaintiff,              }
                                                   }    Magistrate Judge Lanzillo
            vs.                                    }
                                                   }
JOHN WETZEL, SECRETARY OF THE                      }
PENNSYLVANIA DOC and MICHAEL                       }
OVERMYER, SUPERINTENDENT SCI FOREST,               }
                                                   }    Electronically Filed.
                           Defendants.             }

              ATTACHMENTS TO CORRECTIONS DEFENDANTS’
             STATEMENT OF MATERIAL FACTS NOT IN DISPUTE

SMF Exhibit D-1     Inmate Query—Cell History for JOHNSTON, Norman AY-8624
SMF Exhibit D-2     Sentence Status Summary, JOHNSTON, Norman AY-8624
SMF Exhibit D-3     Inmate Query—Separations for JOHNSTON, Norman AY-8624
                           Filed under Seal
SMF Exhibit D-4     Unit Management—Security Concerns for JOHNSTON, Norman AY-8624
                           Filed under Seal
SMF Exhibit D-5     PA DOC Misconducts for JOHNSTON, Norman AY-8624
SMF Exhibit D-6     Integrated Case Summary—Classification Summary Update
                           Filed under Seal
SMF Exhibit D-7     DOC Policy 11.2.1—Reception and Classification (effective Jan 28, 2011)
SMF Exhibit D-8     DC-ADM 802—Administrative Custody Procedures
                    A. DC-ADM 802 Policy and Procedures Manual (effective Nov 19, 2013)
                    B. DC-ADM 802 Policy and Procedures Manual (effective Dec 29, 2014)
                    C. DC-ADM 802 Policy and Procedures Manual (effective Nov 14, 2016)
SMF Exhibit D-9     PRC Review, November 19, 2003—SCI-Camp Hill
                           Filed under Seal
SMF Exhibit D-10    PRC Review, April 9, 2004—SCI-Camp Hill
                           Filed under Seal
SMF Exhibit D-11    2005 PRC Reviews—SCI-Forest
                           Filed under Seal
        Case 1:16-cv-00268-RAL Document 53 Filed 05/21/19 Page 2 of 6




                         A. March 2, 2005
                         B. May 26, 2005
                         C. August 18, 2005
                         D. November 10, 2005
SMF Exhibit D-12   2006 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. February 2, 2006
                         B. April 27, 2006
                         C. July 20, 2006
                         D. October 12, 2006
SMF Exhibit D-13   2007 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. January 4, 2007
                         B. March 29, 2007
                         C. June 21, 2007
                         D. September 13, 2007
                         E. December 6, 2007
SMF Exhibit D-14   2008 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. February 28, 2008
                         B. May 22, 2008
                         C. August 14, 2008
                         D. November 6, 2008
SMF Exhibit D-15   2009 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. January 29, 2009
                         B. April 23, 2009
                         C. July 16, 2009
                         D. October 8, 2009
                         E. December 30, 2009
SMF Exhibit D-16   2010 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. March 25, 2010


                                            ii
        Case 1:16-cv-00268-RAL Document 53 Filed 05/21/19 Page 3 of 6




                         B. June 17, 2010
                         C. September 9, 2010
                         D. December 3, 2010
SMF Exhibit D-17   2011 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. March 3, 2011
                         B. May 27, 2011
                         C. August 19, 2011
                         D. November 10, 2011
SMF Exhibit D-18   2012 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. February 2, 2012
                         B. April 26, 2012
                         C. July 19, 2012
                         D. October 11, 2012
SMF Exhibit D-19   2013 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. January 3, 2013
                         B. March 28, 2013
                         C. June 20, 2013
                         D. September 13, 2013
                         E. December 13, 2013
SMF Exhibit D-20   2014 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. March 6, 2014
                         B. May 29, 2014
                         C. August 21, 2014
                         D. Appeal to Facility manager, August 22, 2014
                         E. RE Appeal PRC Review of Other Report #A624503, Sep 22, 2014
                         F. November 13, 2014
SMF Exhibit D-21   2015 PRC Reviews—SCI-Forest
                         Filed under Seal
                         A. February 5, 2015


                                            iii
        Case 1:16-cv-00268-RAL Document 53 Filed 05/21/19 Page 4 of 6




                          B. April 30, 2015
                          C. July 23, 2015
                          D. October 15, 2015
SMF Exhibit D-22   2016 PRC Reviews—SCI-Forest
                          Filed under Seal
                          A. January 7, 2016
                          B. April 1, 2016
                          C. June 24, 2016
                          D. September 16, 2016
                          E. December 8, 2016
SMF Exhibit D-23   2017 PRC Reviews—SCI-Forest
                          Filed under Seal
                          A. February 23, 2017
                          B. March 3, 2017
                          C. March 9, 2017
SMF Exhibit D-24   Psychological Evaluation for Annual RHU Placement, Nov 7, 2006
                          Filed under Seal
SMF Exhibit D-25   Psychological Evaluation for Annual RHU Placement, Dec 17, 2008
                          Filed under Seal
SMF Exhibit D-26   Psychological Evaluation for Annual RHU Placement, Feb 24, 2010
                          Filed under Seal
SMF Exhibit D-27   Psychological Evaluation for Annual RHU Placement, Aug 26, 2013
                          Filed under Seal
SMF Exhibit D-28   Psychological Evaluation for Annual RHU Placement, Jun 24, 2014
                          Filed under Seal
SMF Exhibit D-29   Psychological Evaluation for Annual RHU Placement, Jun 17, 2015
                          Filed under Seal
SMF Exhibit D-30   Security Review, Jun 24, 2014
                          Filed under Seal
SMF Exhibit D-31   Security Review, Jun 2, 2015
                          Filed under Seal
SMF Exhibit D-32   2013 Vote Sheet
                          Filed under Seal


                                             iv
        Case 1:16-cv-00268-RAL Document 53 Filed 05/21/19 Page 5 of 6




SMF Exhibit D-33   2014 Vote Sheet
                          Filed under Seal
SMF Exhibit D-34   2015 Vote Sheet
                          Filed under Seal
SMF Exhibit D-35   2016 Vote Sheet
                          Filed under Seal
SMF Exhibit D-36   Wetzel Answers to Plaintiff’s First Set of Interrogatories
SMF Exhibit D-37   Overmyer-Oberlander Answers to Plaintiff’s First Set of Interrogatories
SMF Exhibit D-38   Curriculum Vitae for Stuart Grassian, M.D.
SMF Exhibit D-39   Psychiatric Report Regarding Norman Johnston, Stuart Grassian, M.D.
                          Filed under Seal
SMF Exhibit D-40   Curriculum Vitae for Pogos H. Voskanian, M.D.
SMF Exhibit D-41   RE: Norman Johnston, Pogos H. Voskanian, M.D.
                          Filed under Seal
SMF Exhibit D-42   Excerpt from The Pennsylvania Manual, Volume 121, at 4-45 to 4-48
SMF Exhibit D-43   Correspondence related to Step Down Program
SMF Exhibit D-44   RESERVED
SMF Exhibit D-45   RESERVED
SMF Exhibit D-46   RESERVED
SMF Exhibit D-47   Deposition Transcript of John Wetzel
SMF Exhibit D-48   Deposition Transcript of Michael Overmyer
SMF Exhibit D-49   Deposition Transcript of Shirley Moore Smeal
SMF Exhibit D-50   Deposition Transcript of Steven Glunt
SMF Exhibit D-51   Deposition Transcript of Derek Oberlander




                                             v
         Case 1:16-cv-00268-RAL Document 53 Filed 05/21/19 Page 6 of 6




       WHEREFORE, the Corrections Defendants respectfully request that judgment be entered

in favor of Corrections Defendants Wetzel and Overmyer, and against the Plaintiff, Norman

Johnston, on all claims asserted in the Complaint [ECF 1].

                                                Respectfully submitted,

                                                JOSH SHAPIRO
                                                Attorney General


                                                   s/ Scott A. Bradley
Office of Attorney General                      Scott A. Bradley
Litigation Section                              Senior Deputy Attorney General
1521 Waterfront Place                           Attorney I.D. No. 44627
Mezzanine Level
Pittsburgh, PA 15222                            Keli M. Neary
                                                Chief Deputy Attorney General
Phone: (412) 565-3586
Fax: (412) 565-3019

Date: May 21, 2019




                                               vi
